1
2                                                            JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BERNARD MITCHELL,                        Case No. 2:19-cv-07476-ODW-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   JOSIE GASTELO,
15                       Respondent.
16
17         Pursuant to the Order Accepting Report and Recommendation of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied and the action is dismissed without prejudice.
21
22   DATED: February 26, 2020
23
24                                     ____________________________________
                                       OTIS D. WRIGHT II
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
